ORDER

PER CURIAM.
Joseph Brimberry appeals from the partial summary judgment denying his breach of contract claims against Enterprise Leasing Company of DFW (Enterprise DFW) and its parent corporation, Enterprise Reni>-A-Car Company, and his tor-tious interference claim against Cambridge Integrated Services Group, Inc. Brimberry also appeals from the dismissal of his claims, against Enterprise DFW and its parent corporation, for alleged violations of the Texas Deceptive Trade Practices Act.
Upon review of the briefs and the record, we find no error and affirm the circuit court’s judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b)